Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-41 are pending.
Priority
The instant application claims priority from U.S. provisional application no. 62/808,839, filed February 21, 2019, and U.S. provisional application no. 62/823,788, filed March 26, 2019. 

Information Disclosure Statement
Applicant’s information disclosure statements submitted on May 7, 2020; August 7, 2020; May 3, 2021; and December 9, 2021 are acknowledged and have been considered. Signed copies are attached hereto. It is noted that references C43, C44 and C45 have been lined through at p. 14 of the IDS dated May 7, 2020 because the citations, which are NCBI sequences, lack dates of publication. References C9 and C13 on pp. 11-12 of the IDS dated May 7, 2020 have been lined through because the EFS copies are illegible.

Election of Species 
This application contains claims directed to the following patentably distinct species:
[AltContent: textbox (Species A)]
    PNG
    media_image1.png
    242
    575
    media_image1.png
    Greyscale


[AltContent: textbox (Species B)]
    PNG
    media_image2.png
    315
    366
    media_image2.png
    Greyscale


Species A and Species B are distinct linker structures that conjugate the bispecific antigen-binding molecule to a cytotoxin.
The species are independent or distinct because they have different chemical structures, and thus have materially different chemical and physical properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 15, 22 and 29 are generic.   
e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. If the claims are amended, Applicant should positively identify all claims that read upon the single, elected species. Currently, claims 14, 21 and 28 recite Species A and claims 12, 19 and 26 recite Species B.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Telephonic Species Election
During a telephone conversation with Applicant’s representative Dr. Cara Crowley-Weber on January 20, 2022, an election was made to prosecute Species A, which is the linker set forth in claims 14, 21 and 28, as shown here:
[AltContent: textbox (Species A)]
    PNG
    media_image1.png
    242
    575
    media_image1.png
    Greyscale


 Affirmation of this election must be made by Applicant in replying to this Office action. Claims 12, 19 and 26 are withdrawn from consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected species of the invention.
Claims 1-11, 13-18, 20-25 and 27-41 are being examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6-8, 22 and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification 

Scope of the Claimed Invention
The broadest reasonable interpretation of claims 6-8 encompasses methods of using a genus of antigen-binding molecules that bind a given epitope or combination of recited epitopes within the extracellular domain of human MET. Claims 6-8 contain functional language because they limit the recited antigen-binding domains based on their ability to bind epitopes comprising amino acids 192-204, 305-315 and/or 421-455 of SEQ ID NO:155. SEQ ID NO:155 substantially covers the extracellular domain of human MET. The antigen-biding molecules refer back to claim 1 and therefore are part of a larger bispecific antibody-drug conjugate for use in treating uveal melanoma. Because Applicant seeks patent protection for a method of treating comprising administering all bispecific antibody-drug conjugates comprising antigen-binding molecules capable of binding the recited epitopes, the genus must be adequately described.

Meeting Written Description for Claims to a Genus
Written description for claims to a genus may be satisfied by disclosure of:
a representative number of species falling within the scope of the genus; or
structural features common to members of the genus, including functional characteristics coupled with a known or disclosed correlation between function and structure. MPEP 2163.II.A.ii.
Thus, there are multiple ways to meet the written description requirement and correlation need not be perfect, as “a reasonable structure-function correlation” is adequate. MPEP 2163. But the disclosure must adequately reflect the structural diversity of the claimed genus, either through the  as, for example, which residues within the antigen-binding domains are critical for binding the recited epitopes. 
The federal circuit has ruled specifically on functional language in antibody-epitope claims. The court confirmed that for written description of an antibody to be adequate when presented with functional terminology (i.e., how, where and what an antigen-binding domain binds to), there must be an established correlation between structure and function, either in the specification or in the art at the time of filing. Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and MPEP 2163 II.A.3(a).
The court cautioned against claim language that describes an invention based on its ability to bind a particular antigen because this “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen,” (Amgen at 1378). Thus, disclosing an antigen does not satisfy the written description requirement for a claim to an antigen-binding domain because it is not possible to construe which structural features of the antigen-binding domain are responsible for binding solely by description of the epitope to which it binds.

State of the Art
Before the effective filing date of the instantly claimed invention, the MET protein sequence and domain structure were well-characterized (see Gherardi et al. for a functional map of the human MET domain structure; PTO-892). Antibodies binding to the extracellular domain of human MET were also well-described in the art. In a 2014 review, Prat et al. (PTO-892) mapped 9 antibodies to different epitopes in the MET extracellular domain (Figure 1 and p. 363, middle of paragraph 1). In 2017, DiCara et al. (PTO-892) taught the crystal structure of a monoclonal antibody “107_A07” in complex with a MET receptor fragment containing amino acids 519–741. Contacts between residues 519–741 of the MET receptor and the heavy and light chains of 107_A07 were taught (Supplementary Materials, Table 1). While this example provide insight into the conformation of MET during this particular interaction, it does not provide a way to reliably predict structures of different antibodies that bind to the epitopes recited in claims 6-8. In post-filing art, DeSole et al., 2021 (PTO-892) teaches that antibodies DO24 and DN30 recognize epitopes in the MET PSI and IPT4 domains, however, the particular residues bound by these antibodies and which sequences within the variable domains are required for binding are not disclosed. Thus, as recently as 2021, the state of the art did not have a way of reliably predicting new antibodies that can engage particular epitopes on human MET.
It is known that structurally different antibodies can engage the same epitope on target antigens. (See Fleury et al., 2000; PTO-892). Fleury et al. describes two antibodies that share only 56% sequence identity that bind to the same epitope with very similar afﬁnities and in the same orientation. Thus, theoretically, to engage the same epitope, antibodies should only require a similar binding site structure and the presence of key paratope interactions, which can occur even when their sequences are dissimilar. Raybould et al., 2019 (PTO-892) teaches that antibodies with considerably different paratopes can bind to the same epitope by exploiting different binding modes. But despite the premise that antibodies with similar sequences behave similarly, this has failed to reliably identify dissimilar antibodies that target the same epitope. (Wong et al., 2021; PTO-892). Sequence similarity can be used to infer binding, but this neglects alternative binding modes to the same epitope, and cannot identify antibodies that bind to overlapping epitopes. One reason for this is that residues that are continuous in the linear sequence can become non-adjacent on the structural surface of the protein after folding. (Wong et al., 2021). Traditional experimental techniques “provide an approximation of the binding et al., 2021).
Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics. The state of the art at the time of filing lacked methods for routinely obtaining different structures of antibodies that bind to the same epitope. Therefore, knowledge of the linear sequence of an antigen-binding domain does not translate into knowledge of the genus of antibodies that could possibly engage it, and knowing an antigen epitope/structure would not provide one of ordinary skill in the art with predictability in determining/identifying new antibody structures.

Specification’s Disclosure
Applicant discloses 19 anti-MET bivalent monospecific antibodies and 13 anti-MET bispecific antibodies (Specification at pp. 96-97, Table 8). Linear sequences of the VL and VH domains of each binding domain are disclosed and the results of comparative binding assays are shown in Table 8. The various antibodies are the result of mutations made to the heavy chain of the D1 binding domain such that the following residues in the complementarity determining regions of SEQ ID NO:58 can be made while still maintaining the function of binding MET:
D1-HCDR1
Position 1 can be G only.
Position 2 can be F/D/Y.
Position 3 can be T/I/S.
Position 4 can be F/I.
Position 5 can be D/S/R/T.
Position 6 can be D/N/H/S/G/T.
Position 7 can be Y/F.
Position 8 can be A/E/G/Y.

D1-HCDR2
Position 1 can be I only.
Position 2 can be T/W/F/S.
Position 3 can be S/F/Y/H/T.
Position 4 can be S/D/R/Y.
Position 5 can be S/G/N.
Position 6 can be N/S/D/T/G.

Position 8 can be I/K/E/R/D/T.

Thus, Applicant is in possession of 13 different heavy chain sequences for binding domain D1. These include SEQ ID NO:2, SEQ ID NO:10, SEQ ID NO:18, SEQ ID NO:26, SEQ ID NO:34, SEQ ID NO:42, SEQ ID NO:50, SEQ ID NO:58, SEQ ID NO:66, SEQ ID NO:74, SEQ ID NO:90, SEQ ID NO:106 and SEQ ID NO:114. Of the D1 heavy chain variants, there are 12 variants from base SEQ ID NO:58 where variability ranges from as low as 50% to as high as 75%.
[AltContent: textbox (CDR1)]


US-16-796-380-58  EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSG
US-16-796-380-26  EVQLVESGGGLVQPGGSLRLSCAASGFIFSNYEMNWVRQAPGKGLEWISY
US-16-796-380-50  QVQLVESGGGVVQPGRSLRLSCAASGFTFSNFGMHWVRQAPGKGLEWVAG
US-16-796-380-106 QVQLVESGGGVVQPGRSLRLSCVASGFSFSNFGMHWVRQAPGKGLEWVAI
US-16-796-380-42  QVQLVESGGGVVQPGTSLRLSCVASGFTFRNFGMHWVRQAPGKGLEWVAN
US-16-796-380-90  QVQLVESGGGVVQPGRSLRLSCSASGFSFSHFGMHWVRQVPGGGLEWVTS
US-16-796-380-18  QVQLVESGGGVVQPGRSLRVSCVVSGFTFSSFGMHWVRQAPDKGLEWVAV
US-16-796-380-114 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSFAMHWVRQAPGKGLEWVAV
US-16-796-380-10  QVQLVESGGGVVQPGGSLRLSCAASGFTFSGYGMHWVRQAPGKGLEWMAV
US-16-796-380-74  QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGRGLEWVAV
US-16-796-380-34  QVQLVESGGGVVQPGRSLRLSCAVSGFTFSSYGMHWVRQAPGKGLEWVAN
US-16-796-380-2   QVQLQESGPGLVKPSETLSLTCTVSGDSISSYYWTWIRQPPGKGLEWIGY
US-16-796-380-66  QVQLVQSGTEVKEPGASVKVSCKASGYSFTTYGISWLRQAPGQGLEWMGW

           51                                             100

[AltContent: textbox (CDR2)]


US-16-796-380-58  ITWNSYNIDYADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDD
US-16-796-380-26  ITSSGNMKYYADSVKGRFTISRDNDKNSLYLQMSSLRVEDTAVYYCVRGG
US-16-796-380-50  IWFDGSNKNYIDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREG
US-16-796-380-106 IWYDGSNKYYSDSVKGRFTISRDNSKNTLYLQMNSLRVDDTAVYYCARF.
US-16-796-380-42  IWFDGSNENYVESIQGRFTISRDNSKNTLNLQMNSLRAEDSAVYYCVREG
US-16-796-380-90  IWFDGSNRYYADSLKGRFTISRDNSKNTLYLEMNSLRAEDTAVYYCVREG
US-16-796-380-18  IWYDGSNDYYSDSVKGRFTISRDNSKNTLFLQMNRLRAEDTAVYYCARAN
US-16-796-380-114 IWYDGSNDYYAASVKGRFTISRDNSKNTLYLEMNRLRAEDTAVYHCARDN
US-16-796-380-10  IWYDGSNDYYPDSVKGRFTISRDNSKNTLYLQMNSLRVEDTAVYYCARDA
US-16-796-380-74  IWHDGDVEYYVDSVKDRFTISRDNSKSTLYLQMNSLRAEDTALYYCAREA
US-16-796-380-34  IWYDGTNDYYPYSVKGRFTISRDNSQNTLYLQMNSLRAEDTAVYYCARED
US-16-796-380-2   IFYRG.GTTYNPSLKSRVTISVDTSKNQFSLKLRSVTAADTAVYYCARGD
US-16-796-380-66  ISTYNGDTISAQMLQDRVTLTADTSTRTAYMELRSLRSDDTAVYYCARGH

                  101                    126

[AltContent: textbox (CDR3)]


US-16-796-380-58  .....DYSNYVYFDYWGQGTLVTVSS
US-16-796-380-26  RFL..EWLTYYVMVVWGQGTTVTVSS
US-16-796-380-50  YDSGTDYIPYDIFDIWGQGTMVTVSS
US-16-796-380-106 .....DRWKFDAFDIWGQGTMVTVSS
US-16-796-380-42  ILG..TTNPYDAFDVWGQGTMVTVSS
US-16-796-380-90  ILG..TTNPYDVFDVWGQGTMVTVSS
WNRFDAFDLWGQGTMVTVSS
US-16-796-380-114 ......WNYWGGMDVWGQGTTVTVSS
US-16-796-380-10  WDL......LRSFDYWGQGTLVTVSS
US-16-796-380-74  WDL......LRPFDYWGQGTLVTVSS
US-16-796-380-34  FIN......YRSFDYWGQGTLVTVSS
US-16-796-380-2   DLL.VVTSVYWYIDLWGRGTLVTVSS
US-16-796-380-66  EYD......SLVYSYWGQGTLVTVSS

Individual alignments of each of the 12 variant D1 heavy chain domains against the parental domain, SEQ ID NO:58 (top line), indicate that Applicant has shown variant CDR structures combined with the function of binding human MET among variable domain sequences having as little 50% sequence identity to SEQ ID NO:58. For example, antibody H4H13290P2, which has a heavy chain variable region represented by SEQ ID NO:2, shares only 50% sequence identity with SEQ ID NO:58 but retained binding activity as evidenced by weak inhibition (56%) of SRE-luc activation (Table 8, pp. 96-97, para. [0279]). Antibody H4H13291P2, which has a heavy chain variable region represented by SEQ ID NO:18, shares 75% sequence identity with SEQ ID NO:58 but retained binding activity as evidenced by 61% inhibition of SRE-luc activation (Table 8, pp. 96-97, para. [0279]). This is confirmed by Applicant’s Specification at p. 97, para. [0279] wherein it is set forth that, “As summarized in Table 8, a majority of the antibodies inhibited activation of the SRE reporter, with IC50 values ranging from < 2.0 pM to about 1.0 nM. Several exemplary monospecific bivalent anti-MET antibodies, such as H4H13306P2 and H4H13309P2, were potent inhibitors of SRE-luc activation, with percent inhibition values of 67% and 77%, respectively.”

Has Applicant Provided a Common Structure Sufficient to Visualize the Genus?
The alignments at the end of this section show that there are structural features common to the 13 heavy chain variants for the D1 binding domain. However, no structural variants are disclosed for the light chain in the D1 and D2 binding domains, which are both represented by SEQ ID NO:138. There are also no structural variants disclosed for the D2 heavy chain, which is represented by SEQ ID NO:82. The 
Thus, one of ordinary skill in the art at the time of filing would have reasonably concluded that Applicant was not in possession of the genus of claimed bispecific antigen-binding molecules which bind to amino acids 192-204 of SEQ ID NO:155 (claim 6), amino acids 305-315 and 421-455 of SEQ ID NO: 155 (claim 7), or amino acids 199-204 and amino acids 305-315 and 421-455 of SEQ ID NO:155 (claim 8) of human MET before the effective filing date of the instant application. It is noted that claim 1 is included in the rejection because it encompasses the full scope of claims 6-8. Thus, the rejection as set forth above applies to claim 1. Claims 22 and 29, although drawn to a different method, are rejected for encompassing the same scope of antibody-drug conjugate as claim 1.


 SEQ ID NO:58 against SEQ ID NO:2
  LENGTH: 124
  TYPE: PRT
  ORGANISM: Homo sapiens

US-16-796-380-2

  Query Match             46.9%  Score 305.5  DB 1  Length 124
  Best Local Similarity   50.4%  
  Matches   63  Conservative   16  Mismatches   41  Indels    5  Gaps    2

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :||| ||| |||:|  :| |:|  || :   |   |:|| |||||||:  | :      |
Db          1 QVQLQESGPGLVKPSETLSLTCTVSGDSISSYYWTWIRQPPGKGLEWIGYIFYRG-GTTY 59

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDY----SNYVYFDYWGQGTL 116
                |:| | ||| | :||   |:: |: | |||:||||: ||     | | | | ||:|||
Db         60 NPSLKSRVTISVDTSKNQFSLKLRSVTAADTAVYYCARGDDLLVVTSVYWYIDLWGRGTL 119

Qy        117 VTVSS 121

Db        120 VTVSS 124



SEQ ID NO:58 against SEQ ID NO:10
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens

US-16-796-380-10

  Query Match             72.0%  Score 468.5  DB 1  Length 120
  Best Local Similarity   75.2%  
  Matches   91  Conservative   11  Mismatches   18  Indels    1  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| |||||||||||||  | ||||||||||||||:: | ::  |  |
Db          1 QVQLVESGGGVVQPGGSLRLSCAASGFTFSGYGMHWVRQAPGKGLEWMAVIWYDGSNDYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120
               |||||||||||||:||:||||||||| ||||:||||: | :     |||||||||||||
Db         61 PDSVKGRFTISRDNSKNTLYLQMNSLRVEDTAVYYCAR-DAWDLLRSFDYWGQGTLVTVS 119

Qy        121 S 121
              |
Db        120 S 120


SEQ ID NO:58 against SEQ ID NO:18
  LENGTH: 121
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-18

  Query Match             69.6%  Score 453  DB 1  Length 121
  Best Local Similarity   68.6%  
  Matches   83  Conservative   19  Mismatches   19  Indels    0  Gaps    0

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| |||:||  |||||  : |||||||| ||||||: | ::  |  |
Db          1 QVQLVESGGGVVQPGRSLRVSCVVSGFTFSSFGMHWVRQAPDKGLEWVAVIWYDGSNDYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120
              :|||||||||||||:||:|:|||| |||||||:||||: :::: :  || |||||:||||
Db         61 SDSVKGRFTISRDNSKNTLFLQMNRLRAEDTAVYYCARANNWNRFDAFDLWGQGTMVTVS 120

Qy        121 S 121
              |
Db        121 S 121




SEQ ID NO:58 against SEQ ID NO:26
  LENGTH: 124
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-26

  Query Match             67.1%  Score 436.5  DB 1  Length 124
  Best Local Similarity   71.0%  
  Matches   88  Conservative    9  Mismatches   24  Indels    3  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              ||||||||||||||| ||||||||||| | :| |:||||||||||||:| || :     |
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFIFSNYEMNWVRQAPGKGLEWISYITSSGNMKYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDD---DYSNYVYFDYWGQGTLV 117
              |||||||||||||| ||||||||:||| ||||:||| :     ::  |     ||||| |
Db         61 ADSVKGRFTISRDNDKNSLYLQMSSLRVEDTAVYYCVRGGRFLEWLTYYVMVVWGQGTTV 120

Qy        118 TVSS 121
              ||||
Db        121 TVSS 124


SEQ ID NO:58 against SEQ ID NO:34
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-34

  Query Match             74.3%  Score 483.5  DB 1  Length 120
  Best Local Similarity   76.0%  
  Matches   92  Conservative   12  Mismatches   16  Indels    1  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| ||||||| |||||  | |||||||||||||||: | ::  |  |
Db          1 QVQLVESGGGVVQPGRSLRLSCAVSGFTFSSYGMHWVRQAPGKGLEWVANIWYDGTNDYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120
                ||||||||||||::|:||||||||||||||:||||: :|: ||  |||||||||||||
Db         61 PYSVKGRFTISRDNSQNTLYLQMNSLRAEDTAVYYCAR-EDFINYRSFDYWGQGTLVTVS 119

Qy        121 S 121
              |
Db        120 S 120




SEQ ID NO:58 against SEQ ID NO:42
  LENGTH: 124
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-42

  Query Match             68.6%  Score 446.5  DB 1  Length 124
  Best Local Similarity   67.7%  
  Matches   84  Conservative   19  Mismatches   18  Indels    3  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:||||||||||| |||||| :: |||||||||||||||: | ::  | :|
Db          1 QVQLVESGGGVVQPGTSLRLSCVASGFTFRNFGMHWVRQAPGKGLEWVANIWFDGSNENY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKD---DDYSNYVYFDYWGQGTLV 117
               :|::|||||||||:||:| ||||||||||:|:||| ::      : |  || |||||:|
Db         61 VESIQGRFTISRDNSKNTLNLQMNSLRAEDSAVYYCVREGILGTTNPYDAFDVWGQGTMV 120

Qy        118 TVSS 121
              ||||
Db        121 TVSS 124


SEQ ID NO:58 against SEQ ID NO:50
  LENGTH: 126
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-50

  Query Match             75.3%  Score 490.5  DB 1  Length 126
  Best Local Similarity   73.8%  
  Matches   93  Conservative   14  Mismatches   14  Indels    5  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| ||||||||||||| :: |||||||||||||||:|| ::  | :|
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNFGMHWVRQAPGKGLEWVAGIWFDGSNKNY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKD-----DDYSNYVYFDYWGQGT 115
               |||||||||||||:||:||||||||||||||:||||::      ||  |  || |||||
Db         61 IDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREGYDSGTDYIPYDIFDIWGQGT 120

Qy        116 LVTVSS 121
              :|||||
Db        121 MVTVSS 126



SEQ ID NO:58 against SEQ ID NO:66
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-66

  Query Match             49.1%  Score 319.5  DB 1  Length 120
  Best Local Similarity   48.8%  
  Matches   60  Conservative   30  Mismatches   28  Indels    5  Gaps    3

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNID- 59
              :||||:||  : :|| |:::|| |||::|  | : |:|||||:||||:  |  ::|| | 
Db          1 QVQLVQSGTEVKEPGASVKVSCKASGYSFTTYGISWLRQAPGQGLEWMGWI--STYNGDT 58

Qy         60 -YADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVT 118
                |  :: | |:: | :  : |::: |||::|||:||||:  :| : ||  |||||||||
Db         59 ISAQMLQDRVTLTADTSTRTAYMELRSLRSDDTAVYYCARGHEYDSLVY-SYWGQGTLVT 117

Qy        119 VSS 121
              |||
Db        118 VSS 120


SEQ ID NO:58 against SEQ ID NO:74
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-74

  Query Match             70.9%  Score 461.5  DB 1  Length 120
  Best Local Similarity   73.8%  
  Matches   90  Conservative   15  Mismatches   14  Indels    3  Gaps    3

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNID- 59
              :|||||||||:|||| |||||||||||||  |||||||||||:|||||: : |:  ::: 
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGRGLEWVA-VIWHDGDVEY 59

Qy         60 YADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTV 119
              | |||| ||||||||:|::|||||||||||||||||||: : :     ||||||||||||
Db         60 YVDSVKDRFTISRDNSKSTLYLQMNSLRAEDTALYYCAR-EAWDLLRPFDYWGQGTLVTV 118

Qy        120 SS 121
              ||
Db        119 SS 120



SEQ ID NO:58 against SEQ ID NO:90
  LENGTH: 124
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-90

  Query Match             68.1%  Score 443.5  DB 1  Length 124
  Best Local Similarity   67.7%  
  Matches   84  Conservative   17  Mismatches   20  Indels    3  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| ||||||:||||:|  : |||||| || |||||: | ::  |  |
Db          1 QVQLVESGGGVVQPGRSLRLSCSASGFSFSHFGMHWVRQVPGGGLEWVTSIWFDGSNRYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKD---DDYSNYVYFDYWGQGTLV 117
              |||:||||||||||:||:|||:||||||||||:||| ::      : |  || |||||:|
Db         61 ADSLKGRFTISRDNSKNTLYLEMNSLRAEDTAVYYCVREGILGTTNPYDVFDVWGQGTMV 120

Qy        118 TVSS 121
              ||||
Db        121 TVSS 124


SEQ ID NO:58 against SEQ ID NO:106
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-106

  Query Match             69.8%  Score 454.5  DB 1  Length 120
  Best Local Similarity   71.1%  
  Matches   86  Conservative   17  Mismatches   17  Indels    1  Gaps    1

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| |||||| ||||:| :: |||||||||||||||: | ::  |  |
Db          1 QVQLVESGGGVVQPGRSLRLSCVASGFSFSNFGMHWVRQAPGKGLEWVAIIWYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120
              :|||||||||||||:||:||||||||| :|||:||||: | :  :  || |||||:||||
Db         61 SDSVKGRFTISRDNSKNTLYLQMNSLRVDDTAVYYCARFDRW-KFDAFDIWGQGTMVTVS 119

Qy        121 S 121
              |
Db        120 S 120



SEQ ID NO:58 against SEQ ID NO:114
  LENGTH: 120
  TYPE: PRT
  ORGANISM: Homo sapiens
US-16-796-380-114

  Query Match             69.4%  Score 451.5  DB 1  Length 120
  Best Local Similarity   71.8%  
  Matches   89  Conservative   14  Mismatches   14  Indels    7  Gaps    2

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              :|||||||||:|||| |||||||||||||  :||||||||||||||||: | ::  |  |
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSFAMHWVRQAPGKGLEWVAVIWYDGSNDYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYF---DYWGQGTLV 117
              | ||||||||||||:||:|||:|| |||||||:|:||:|    |: |:   | ||||| |
Db         61 AASVKGRFTISRDNSKNTLYLEMNRLRAEDTAVYHCARD----NWNYWGGMDVWGQGTTV 116

Qy        118 TVSS 121
              ||||
Db        117 TVSS 120


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 34 depends from claim 29, which recites two different antigen-binding domains, D1 and D2. Claim 34 recites “HCDR1” in line 1, “HCDR2” and “HCDR3” in line 2, “LCDR1” in line 3 and “LCDR2” and “LCDR3” in line 4. It is unclear which antigen-binding domain the limitations are referring to, D1 or D2. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 31-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. 2018/0134794 (IDS 5/7/2020 “Babb'794”). The same rejection presented below is also applicable to claims 29, 31-41 over WO 2018/093866 (IDS 5/7/2020 “Babb'866”), which is a related application. Therefore, the same analysis applies and will not be discussed again.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Babb'794 discloses antibody-drug conjugates of bispecific antigen-binding molecules that specifically bind the hepatocyte growth factor receptor (c-Met or MET) and modulate MET signal transduction. The bispecific antigen-binding molecules have first and second domains that specifically 
Regarding claim 31, Babb'794 discloses that the anti-MET bispecific antigen-binding molecules “may be administered as a monotherapy (i.e., as the only therapeutic agent) or in combination with one or more additional therapeutic agents” (p. 39, para. [0229]), which reads on administering a second anti-cancer therapeutic agent.
Regarding claim 32, Babb'794 teaches wherein D1 and D2 do not compete with one another for binding to human MET (p. 6, para. [0070] and [0072]). Thus, this claim limitation is met.
Regarding claims 33-34, the alignment that follows is of the heavy chain variable region (HCVR) (SEQ ID NO:58) of instant claim 33 aligned with the heavy chain variable region (HCVR) (SEQ ID NO:58) of Babb'794. SEQ ID NO:58 of Babb'794 appears below and SEQ ID NO:58 of the instant application appears on top.
                                    ALIGNMENTS
Title:          US-16-796-380-58
Perfect score:  651
Sequence:       1 EVQLVESGGGLVQPGTSLRL..........YSNYVYFDYWGQGTLVTVSS 121

Scoring table:  BLOSUM62
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-15-814-095-58.pep:

                                    
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     651  100.0    121  1  US-15-814-095-58                            


RESULT 1
US-15-814-095-58

  Query Match             100.0%;  Score 651;  DB 1;  Length 121;

  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121


It is apparent that SEQ ID NO:58 of Babb'794 is identical to instant SEQ ID NO:58. Another visual which follows shows SEQ ID NO:60, SEQ ID NO:62, and SEQ ID NO:64 of instant claim 34 embedded in bold and underlined within the heavy chain variable domain (SEQ ID NO:58) of the D1 binding domain disclosed in Babb'794. Thus, SEQ ID NO:58 from Babb'866 comprises heavy chain CDR1, CDR2, and CDR3, which corresponds to SEQ ID NO:60, SEQ ID NO:62, and SEQ ID NO:64 of instant claim 34.
SEQ ID NO:60 (CDR1), SEQ ID NO:62 (CDR2), and SEQ ID NO:64 (CDR3) of instant claim 34 embedded in bold and underlined within the heavy chain variable domain (SEQ ID NO:58) of the D1 binding domain as disclosed in Babb'794:
SEQ ID NO:58
[AltContent: textbox (D1-HCDR1)][AltContent: textbox (D1-HCDR2)]
EVQLVESGGGLVQPGTSLRLSCAASGFTFDDYAMHWVRQAPGKGLEWVSGITWNSYNIDYADSVKGRFTISRDNAKNSL
[AltContent: textbox (D1-HCDR3)]
YLQMNSLRAEDTALYYCAKDDDYSNYVYFDYWGQGTLVTVSS
Regarding claims 35-41, the alignments that follow show of the light chain variable region (LCVR) (SEQ ID NO:138) of instant claims 35 aligned with the light chain variable region (LCVR) (SEQ ID NO:138) of Babb'794. SEQ ID NO:138 of Babb'794 appears below and SEQ ID NO:138 of the instant application appears on top. It is apparent that SEQ ID NO:138 of Babb'794 is identical to instant SEQ ID NO:138. Another visual which follows shows SEQ ID NO:140, SEQ ID NO:142, and SEQ ID NO:144 of instant claim 
US-15-814-095-138

  Query Match             100.0%;  Score 553;  DB 1;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPITFGQGTRLEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPITFGQGTRLEIK 108

[AltContent: textbox (D1/D2-LCDR2)][AltContent: textbox (D1/D2-LCDR1)]SEQ ID NO:138
[AltContent: textbox (D1/D2-LCDR3
3)]DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSGSGSGTDFTLTISSLQ
PEDFATYYCQQSYSTPPITFGQGTRLEIK

US-15-814-095-82

Query Match             100.0%;  Score 611;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFIVTTNYMTWLRQAPGKGLEWVSLIYSSGHTYYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFIVTTNYMTWLRQAPGKGLEWVSLIYSSGHTYYA 60

Qy         61 DSVKGRFTISRHNSKNTLYLQMDSLRAEDTAVYYCASAFAADVFDIWGQGTMVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTISRHNSKNTLYLQMDSLRAEDTAVYYCASAFAADVFDIWGQGTMVTVSS 117


[AltContent: textbox (D2-HCDR1)][AltContent: textbox (D2-HCDR2)]SEQ ID NO:82
[AltContent: textbox (D2-HCDR3)]EVQLVESGGGLVQPGGSLRLSCAASGFIVTTNYMTWLRQAPGKGLEWVSLIYSSGHTYYADSVKGRFTISRHNSKNTLY
ASAFAADVFDIWGQGTMVTVSS
The heavy chain variable region (HCVR) (SEQ ID NO:82) of instant claim 37 and 40 is aligned with the heavy chain variable region (HCVR) (SEQ ID NO:82) of Babb'794 and shown below. SEQ ID NO:82 of Babb'794 appears underneath and SEQ ID NO:82 of the instant application appears on top. It is apparent that SEQ ID NO:82 of Babb'794 is identical to instant SEQ ID NO:82. Another visual which follows shows SEQ ID NO:84, SEQ ID NO:86, and SEQ ID NO:88 of instant claim 37 embedded in bold and underlined within the heavy chain variable domain (SEQ ID NO:82) of the D2 binding domain disclosed in Babb'794. Thus, SEQ ID NO:82 from Babb'866 comprises heavy chain CDR1, CDR2, and CDR3, which correspond to SEQ ID NO:84, SEQ ID NO:86, and SEQ ID NO:88 of instant claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claims 1-11, 13-18, 20-25 and 27-41 are rejected under 35 U.S.C. 103 as being unpatentable over Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) (IDS 8/7/20 at p. 2) in view of U.S. 2018/0134794 (IDS 5/7/2020 “Babb'794”), as evidenced by Nehoff et al., Oncotarget, 6:35, pp. 37948-64 (2015) (PTO-892).
It is noted that the terms c-Met and MET are used interchangeably (Specification, para. [0002]).
Surriga et al. teaches that uveal melanoma is a c-Met-mediated tumor type (Abstract and p. 2818, col. 1, paragraph 1). Surriga et al. teaches treatment of primary uveal melanoma tumors with a c-Met-selective inhibitor, Crizotinib (p. 2823, col. 2, end of 2nd paragraph), which reads on treating an uveal melanoma, reducing uveal melanoma tumor growth, and/or causing regression of an uveal melanoma in a subject (claim 1); inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or decreasing viability of a uveal melanoma cell (claim 15); a method of inducing mitotic arrest of an uveal melanoma cell (claim 22), and a method of treating eye cancer (claim 29) because as evidenced by Nehoff et al., treatment with Crizotinib severely disrupts the formation of the mitotic spindle (p. 37955, et al. teaches that with the metastatic uveal melanoma model they present, more drugs can be screened to identify effective inhibitors against c-Met-dependent metastasis.
The teachings of Surriga et al. differ from that of the instantly claimed invention in that Surriga et al. does not disclose administering an antibody-drug conjugate comprising a bispecific antigen-binding molecule conjugated to a cytotoxin, wherein the bispecific antigen-binding molecule comprises: a first antigen-binding domain (D1); and a second antigen-binding domain (D2); wherein D1 specifically binds a first epitope of human MET; and wherein D2 specifically binds a second epitope of human MET.
Babb'794 teaches antibody-drug conjugates of bispecific antigen-binding molecules that specifically bind MET and modulate MET signal transduction. The bispecific antigen-binding molecules have first and second domains that specifically bind to first and second epitopes of human MET, and are disclosed as being useful for the treatment of tumors that express (or overexpress) MET, such as primary and/or metastatic tumors arising in the eye (p. 39, para. [0228], line 12). 
Babb'794 discloses the sequences of the light and heavy chain variable domains of D1 and D2, as well as the CDRs within each heavy and light chain variable domain. One of the particular bispecific antibodies taught in Babb'794, H4H14639D, comprises a D1 antigen-binding domain comprising an HCVR/LCVR amino acid sequence pair of SEQ ID NO:58 and SEQ ID NO:138, and a D2 antigen-binding domain comprising an HCVR/LCVR amino acid sequence pair of SEQ ID NO:82 and SEQ ID NO:138, and is shown to induce MET degradation and tumor regression more potently than its parental conventional antibodies (p. 9, para. [0100]). The bispecific antibody H4H14639D of Babb'794 also inhibited the proliferation of lung and gastric cancer cells more potently than its parental monospecific antibodies individually or in combination (Examples 16-18 at pp. 51-52). Babb'794 discloses antibody conjugation to a cytotoxin at least at p. 2, para. [0029], Fig. 19 and p. 54, para. [0322], wherein the cytotoxin is a maytansinoid. The specific structure shown in claims 11, 18, and 25 with a thio linkage is taught at p. 17, para. [0127]. The specific structure shown in claims 13, 20 and 27 with an amino linkage is taught at p. 3 and -137mm3 ± 0, A and B respectively) in grafted human gastric tumors (Table 29); (-142 ± 24 for H4H14639D-Maytansinoid B) (Table 30) in human lung cancer grafts; and (-141mm3 ± 2.3 and -145mm3 ± 2, A and B respectively) (Table 31) in human patient-derived non-small cell lung cancer grafts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Surriga et al., concerning the mechanism of blocking c-Met to impede metastasis of uveal melanoma, with the teachings of Babb'794, regarding the particular bispecific anti-MET antibody-drug conjugates, H4H14639D-Maytansinoid A and B, to arrive at the instantly claimed invention with a reasonable expectation of success. One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to use the bi-specific anti-MET antibody conjugates of Babb'794 in the overall treatment scheme of Surriga et al. to receive the expected benefit, as suggested in Babb'794, of H4H14639D­Maytansinoid A or B, as effective inhibitors of MET-dependent tumor growth, and knowing of their applicability to eye cancers as taught by Babb'794 (p. 39, para. [0228], line 12).
Since Surriga et al. teaches that efforts to improve clinical activity are desirable (“the critical issue remains how to prevent development of metastatic disease after the treatment of the primary tumor,” p. 2826, col. 2), it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instant application to use the bispecific anti-MET antibody-drug conjugates disclosed in Babb'794, in the metastatic uveal melanoma of Surriga et al., with the reasonable expectation that the resultant method would achieve improved clinical activity. 
One of ordinary skill in the art would have had a reasonable expectation of success in using the teachings of Babb'794 in the overall scheme of Surriga et al. because Babb'794 teaches the advantages 
Regarding claims 6 and 7, Babb'794 teaches that the first epitope of human MET comprises amino acids 192-204 of SEQ ID NO:155 and that the second epitope of human MET comprises amino acids 305-315 and 421-455 of SEQ ID NO:155 (p. 6, col. 1, para. [0069]). Regarding claim 32, Babb'794 teaches wherein D1 and D2 do not compete with one another for binding to human MET (p. 6, para. [0070] and [0072]). Thus, these claim limitations are met.

Section [0002]
Claims 1, 9-11, 13-15, 18, 20-22, 25, 27-29, 30-32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) (IDS 8/7/20 at p. 2) in view of WO 2013/045707 (“Ablynx” IDS 5/7/20 at p. 9), in view of WO 2014/145090 (NittoIi et al., IDS 5/7/20 at p. 10), in view of Jain et al., (PTO-892), in view of Esmaeli et al., Melanoma Res, 20(3) pp. 184-90 (2010) (PTO-892), and in view of US PG-Pub 2017/0209591 (Nittoli et al. IDS 5/7/20 at p. 6).
The teachings of Surriga et al. were discussed above in section [0001] of the claim rejections under 35 USC § 103.
The teachings of Surriga et al. differ from that of the instantly claimed invention in that Surriga et al. does not teach administering an antibody-drug conjugate comprising a bispecific antigen-binding molecule conjugated to a cytotoxin, wherein the bispecific antigen-binding molecule comprises: a first antigen-binding domain (D1), and a second antigen-binding domain (D2), wherein D1 specifically binds a first epitope of human MET, and wherein D2 specifically binds a second epitope of human MET.

Nittoli et al. (WO 2014/145090) teaches maytansinoids as cytotoxic compounds useful in the treatment of proliferative disorders and for preventing abnormal cell growth (p. 39, para. [00123]). Nittoli et al. teaches linkers for attaching a biologically active macrolide and an antibody (p. 12, para. [0054] and [0057]). Nittoli et al. teaches the particular cytotoxin of claims 11, 18 and 25 as compound “10” at the bottom of p. 50. Nittoli et al. teaches the particular cytotoxin of claims 13, 20 and 27 as compound “31” at the bottom of p. 53, para. [00200]. Nittoli et al. also teaches the particular cytotoxin of claims 13, 20 and 27 in compound “42” at p. 58, wherein the maytansine skeleton is shown linked to PABC-Val-Cit and a maleimidocaproyl attachment group. Methods for conjugating the cytotoxins to antibodies are taught in Example 12 at p. 59, para. [00222]. Enzymatically-cleavable linkers such as valine-citrulline are taught at the bottom of p. 22, para. [0083]. Nittoli et al. further teaches that the antibody of the conjugate binds to an antigen selected from a group including c-Met (paragraph [0050], page 11, line 11).
Jain et al. teaches microtubulin-binding cytotoxins, such as maytansinoids and auristatins, conjugated to antibodies for targeted drug delivery in cancer treatment (p. 9, col. 2, para. 2). Jain et al. teaches a common structure for the cytotoxic payload “MMAE” containing a protease recognition sequence of valine-citrulline, which is attached to a self-immolative para-amino benzyl alcohol moiety et al. teaches that specific linkers are designed to append toxic payloads to monoclonal antibodies to allow for selective drug release at the tumor site Fig. 2; p. 2, col. 2, under the heading “The Linker” and p. 4, under the heading “Release of the Cytotoxin”). Jain et al. teaches that like the auristatins, maytansinoids are tubulin-binding cytotoxins (p. 3527, col. 2), and that once a toxic payload is released in the lysosome, tumor cell death occurs as a result of microtubule disrupting apoptosis (p. 3537, col. 1). Jain et al. also teaches that valine-citrulline is a protease-specific motif subject to hydrolysis by cathepsin B and is advantageous because it does not completely degrade the antibody after internalization (p. 4, under the heading “Release of the Cytotoxin”).
Nittoli et al. (US PG-Pub 2017/0209591) teaches the linker of claims 14, 21 and 28 having a caproyl attachment group as compound “14” in Figure 11, and variations of the same at page 62 through the top of page 66.
Esmaeli et al. teaches treatment of uveal melanoma using an antibody-drug conjugate against the extracellular domain of glycoprotein-NMB (GPNMB), a protein commonly expressed on the surface of uveal melanoma cells (Abstract, Conclusions). The antibody is conjugated to the cytotoxic microtubule inhibitor monomethyl-auristatin E.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine the teachings of Surriga et al., regarding targeting c-MET in the treatment of uveal melanoma, with the teachings of Ablynx, concerning bi-paratopic antibodies against c-MET, with the teachings of Nittoli et al. (WO 2014/145090) regarding particular thiol and amino-linked maytansinoids, with the teachings of Nittoli et al. (US PG-Pub 2017/0209591), regarding specific antibody attachment groups, with the teachings of Jain et al., concerning treatment of cancer with ADCs that link tubulin-binding cytotoxins, such as maytansinoids and auristatins, with the teachings of Esmaeli et al., regarding use of an auristatin to target uveal 
 One of ordinary skill in the art would have been motivated to use the bi-paratopic antibodies, as disclosed by Ablynx, against c-MET in the treatment of uveal melanoma, as disclosed by Surriga et al. because Ablynx teaches that the bi-paratopic antibodies of that invention are selective for human MET expressed on the surface of MET-dependent tumor cells, and Surriga et al. teaches that c-MET is highly expressed in metastatic uveal melanoma tumors (Introduction, col. 2).
With regards to the drug-conjugate structure, one of ordinary skill in the art would have been motivated to select the cytotoxins of WO 2014/145090 for use with the linkers of Nittoli et al. (2017/0209591) because these are well-known structures and the replacement of one linker in an antibody-drug conjugate with another, chemically-similar linker, is generally expected to lead to predictable results. MPEP 2143 I.B.
One of ordinary skill in the art would have had a reasonable expectation of success that maytansinoids can be used to treat uveal melanoma because Esmaeli et al. teaches targeted treatment of uveal melanoma with an auristatin, which is a tubulin disruptor, and Jain et al. teaches that maytansinoids are similar to auristatins in that both are tubulin-binding cytotoxins (p. 3527, col. 2).
Regarding claim 31, Ablynx teaches the combination of the disclosed invention with VEGF and/or EGFR (Abstract, line 1), which reads on “further comprising administering to the subject a second anti-cancer therapeutic agent.”
Regarding claim 32, Ablynx teaches that the polypeptides of that invention may bind to human c-Met at two different epitopes (p. 23, lines 4-19), which reads on “wherein D1 and D2 do not compete with one another for binding to human MET” because avidity for separate epitopes would indicate that there is no competition between the paratopes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11, 13-18, 20-25 and 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,142,578 in view of Surriga et al., (Mol Cancer Ther., 12(12) pp. 2817-2826 (2013)) (IDS 8/7/20 at p. 2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to bispecific anti-MET binding molecules comprising the identical sequences as claimed, conjugated to a cytotoxin.
The patent does not expressly claim treating an uveal melanoma, reducing uveal melanoma tumor growth, and/or causing regression of an uveal melanoma in a subject; inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or decreasing viability of a uveal melanoma cell; or inducing mitotic arrest of an uveal melanoma cell. 
Surriga et al. teaches treatment of uveal melanoma through inhibition of c-Met in primary uveal melanoma tumors (p. 2818, col. 1, para. 1). Surriga et al. teaches treatment using Crizotinib, a small-molecule inhibitor selective for c-Met. 
It would have been prima facie obvious for one of ordinary skill in the art to modify the claims of the patent to arrive at the instantly claimed invention by using the bispecific anti-MET binding molecules of U.S. Patent No. 11,142,578, which are taught as being conjugated to a cytotoxin, and as comprising et al. with the reasonable expectation that the resultant treatment would exhibit enhanced tumor regression.
Thus, instant claims 1-11, 13-18, 20-25 and 27-41 are seen to be obvious over claims 1-26 of U.S. Patent No. 11,142,578 in view of Surriga et al.

Claims 1-11, 13-18, 20-25 and 27-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-22, 24-29, 31-35 and 63-82 of copending Application No. 17/411,569 (reference application) in view of Surriga et al. (IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is drawn to a bispecific antigen-binding molecule comprising first and second antigen-binding domains comprising the same sequences as recited in instant claims 3-5, 16-17, 23-24, and 34-40. The copending application is also drawn to a pharmaceutical composition comprising a bispecific antigen-binding molecule as presently claimed, further conjugated to a cytotoxin, as well as pharmaceutically acceptable auxiliaries.
The co-pending application does not expressly claim treating an uveal melanoma, reducing uveal melanoma tumor growth, and/or causing regression of an uveal melanoma in a subject; inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or decreasing viability of a uveal melanoma cell; or inducing mitotic arrest of an uveal melanoma cell. 
Surriga et al. teaches treatment of uveal melanoma through inhibition of c-Met in primary uveal melanoma tumors (p. 2818, col. 1, para. 1). Surriga et al. teaches treatment using Crizotinib, a small-molecule inhibitor selective for c-Met.
It would have been prima facie obvious for one of ordinary skill in the art to modify the claims of the co-pending application to arrive at the instantly claimed invention by using the bispecific anti-MET binding molecules of copending application no. 17/411,569, which are taught as being conjugated to a et al., with the reasonable expectation that the resultant treatment would exhibit enhanced tumor regression.
Thus, instant claims 1-8, 11, 13-18, 20-25 and 27-41 are seen to be obvious over claims 1, 12-22, 24-29, 31-35 and 63-82 of copending application no. 17/411,569 in view of Surriga et al.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/GINA F NELLESEN/Examiner, Art Unit 1647                                                                                                                                                                                                      

/SCARLETT Y GOON/QAS, Art Unit 1600